Exhibit 10.2

 

FIFTEENTH AMENDMENT AND WAIVER TO
MASTER TRANSACTION AGREEMENT

 

This Fifteenth Amendment and Waiver to the Master Transaction Agreement (this
“Amendment”), dated as of August 31, 2009 (the “Amendment Date”), by and among
MXEnergy Inc., a Delaware corporation (the “Counterparty”), MXEnergy
Holdings Inc. (the “Parent”) and certain Subsidiaries thereof, as guarantors
(collectively, the “Guarantors”), and Société Générale, as hedge provider (the
“Hedge Provider”).

 

PRELIMINARY STATEMENTS

 

Reference is made to each of (i) the Master Transaction Agreement, dated as of
August 1, 2006, as amended by (A) the First Amendment to Master Transaction
Agreement dated as of April 6, 2007, (B) the Second Amendment to Master
Transaction Agreement dated as of December 17, 2007, (C) the Third Amendment to
Master Transaction Agreement dated as of May 12, 2008, (D) the Fourth Amendment
to Master Transaction Agreement dated as of July 31, 2008, (E) the Fifth
Amendment to Master Transaction Agreement dated as of September 30, 2008,
(F) the Sixth Amendment to Master Transaction Agreement dated as of November 4,
2008, (G) the Seventh Amendment to Master Transaction Agreement dated as of
November 7, 2008, (H) the Eighth Amendment to Master Transaction Agreement dated
as of November 17, 2008, (I) the Ninth Amendment to Master Transaction Agreement
dated as of March 16, 2009, (J) the Tenth Amendment to the Master Transaction
Agreement dated as of May 15, 2009, (K) the Eleventh Amendment to the Master
Transaction Agreement dated as of May 29, 2009, (L) the Twelfth Amendment to the
Master Transaction Agreement dated as of June 8, 2009,(M) the Thirteenth
Amendment to the Master Transaction Agreement dated as of July 31, 2009, (N) the
Fourteenth Amendment to the Master Transaction Agreement dated as of August 14,
2009 and (O) this Amendment  (the original Master Transaction Agreement, as
amended through this Amendment, being herein referred to as the “Master
Transaction Agreement”), among the Counterparty, the Guarantors and the Hedge
Provider, (ii) the ISDA Master Agreement (as defined in the Master Transaction
Agreement and amended to date, including by the Eighth Amendment to the Schedule
to the ISDA Master Agreement dated as of the date hereof), (iii) the Credit
Agreement (as defined in the Master Transaction Agreement and amended to date),
and (iv) the Intercreditor Agreement (as defined in the Master Transaction
Agreement and amended to date);

 

The Counterparty and the Guarantors have requested that the Hedge Provider amend
the Master Transaction Agreement.

 

The Lenders under the Credit Agreement have entered into the Eighth Amendment
and Waiver to the Credit Agreement (the “Credit Agreement Eighth Amendment”) as
of the date hereof, attached hereto as Exhibit A;

 

The Counterparty has advised the Hedge Provider that certain Trigger Events (as
defined in the Credit Agreement) have occurred, each related to the milestone
requirements described in the Credit Agreement Eighth Amendment (the “Milestone
Requirements”), which, if not waived by

 

--------------------------------------------------------------------------------


 

the Lenders thereunder, would constitute Events of Default under the Credit
Agreement (the “Credit Agreement Eighth Amendment Defaults”).

 

The Lenders under the Credit Agreement have agreed to waive the Credit Agreement
Eighth Amendment Defaults pursuant to, and only to the extent set forth in, the
Credit Agreement Eighth Amendment;

 

The Counterparty has advised the Hedge Provider that certain Specified Events
have occurred in relation to Milestone Requirements which, if not waived by the
Hedge Provider, would each constitute a Specified Event under the Master
Transaction Agreement (collectively, the “Fifteenth Amendment Defaults”);

 

The Hedge Provider is willing to waive the Fifteenth Amendment Defaults solely
on the terms and conditions set forth herein;

 

The Hedge Provider is willing to amend the Master Transaction Agreement on the
terms and conditions set forth herein; and

 

The Hedge Provider and the Counterparty have agreed to certain other matters
relating to the foregoing as set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto hereby agree as follows:

 

Section 1.                                            Definitions.  Unless
otherwise specifically provided herein, capitalized terms used but not defined
herein shall have the meanings specified in the Master Transaction Agreement. 
In addition, the following terms shall have the following meanings in this
Amendment:

 

“Commercial Term Sheet” has the meaning set forth in the Credit Agreement.

 

“Equity & Intercreditor Term Sheets” has the meaning set forth in the Credit
Agreement.

 

“Management Fee” means $150,000, which fee shall be fully earned by the Hedge
Provider and payable by the Counterparty to the Hedge Provider on the Amendment
Date.

 

“Sempra Letter” has the meaning specified in Section 4(h).

 

“September Settlement Amount” means $4,640,510.80, which amount represents all
amounts as of August 31, 2009 (other than the Management Fee) which have accrued
and would otherwise be payable by the Counterparty to the Hedge Provider
(without any provision for netting that may otherwise be

 

--------------------------------------------------------------------------------


 

applicable under the Master Transaction Agreement or the ISDA Master Agreement)
on or before September 3, 2009 under the Master Transaction Agreement and the
ISDA Master Agreement.

 

Section 2.                                            Amendments to Master
Transaction Agreement.  The Master Transaction Agreement is hereby amended as
set forth below, which amendments shall be effective as of the date on which the
requirements set forth in Section 4 of this Amendment are satisfied (the
“Amendment Effective Date”):

 


(A)                                  SECTION 1.01 OF THE MASTER TRANSACTION
AGREEMENT IS HEREBY AMENDED TO ADD, AMEND OR RESTATE, AS APPLICABLE, THE
FOLLOWING DEFINITIONS IN THEIR ENTIRETY IN THE APPROPRIATE ALPHABETICAL ORDER:


 

“Accrued Receipts” means $1,314,000, which amount represents all amounts as of
August 31, 2009 that have accrued and would otherwise be payable by the Hedge
Provider to the Counterparty (without any provision for netting that may
otherwise be applicable under the Master Transaction Agreement or the ISDA
Master Agreement) on or before September 21, 2009 under the Master Transaction
Agreement and the ISDA Master Agreement.

 

“Closing Checklist” means a list prepared by the Counterparty setting forth each
Refinance Document currently drafted or contemplated in connection with the
closing of the Refinance Transaction, along with the current status of each such
Refinance Document.

 

“Commitment Termination Date” means August 31, 2009 provided that the Commitment
Termination Date shall be further extended to September 21, 2009 if the
conditions for the extension of the Maturity Date of the Credit Agreement set
forth in the Credit Agreement Eighth Amendment, requiring an extension of the
Maturity Date (as defined in the Credit Agreement) to September 21, 2009, are
satisfied or waived, and the Hedge Provider has received written evidence that
the Maturity Date under the Credit Agreement has been so extended.

 

“Credit Agreement Eighth Amendment” means the Eighth Amendment and Waiver to the
Credit Agreement dated as of August 31, 2009.

 

“Fifteenth Amendment” means the Fifteenth Amendment to the Master Transaction
Agreement dated as of August 31, 2009.

 

“ISDA Termination Agreement” means the ISDA Termination Agreement to be entered
into between Société Générale and the Counterparty.

 

“Novation Agreement” means the ISDA Novation Agreement to be entered into among
Counterparty, as Remaining Party, Société Générale, as Transferor, and Sempra,
as Transferee.

 

--------------------------------------------------------------------------------


 

“Payoff Letter” means the Payoff Letter to be entered into among Société
Générale, the Counterparty and Sempra.

 

“Required Terms” means each of the following:

 

(a)                                  the Termination Documents shall result in
the termination and/or the transfer by novation to Sempra of all of the
Transactions in existence on the effective date of the Termination Documents;

 

(b)                                 the Termination Documents will require that
Sempra and the Hedge Provider enter into hedging Transactions having terms
related to and hedging the Transactions being transferred by novation to Sempra
pursuant to the Novation Agreement; and

 

(c)                                  there will be no fee or upfront payment
imposed on the Hedge Provider by the Counterparty or Sempra as a condition to
such Person entering into the Termination Documents or the hedging transactions
referred to in clause (b) of this definition, whether in the form of a cash
payment, a reduction of the termination amount payable by the Counterparty to
the Hedge Provider under the ISDA Termination Agreement or otherwise.

 

“Refinance Transaction” means the proposed transaction between Sempra and the
Transaction Parties that would refinance the obligations of the Transaction
Parties under the Credit Agreement and replace the Counterparties’ hedging
program under the Transaction Documents.

 

“Refinance Documents” means, collectively, each of the agreements documenting
the Refinance Transaction.

 

“Sempra” means Sempra Energy Trading LLC.

 

“Termination Documents” means, collectively, the ISDA Termination Agreement, the
Novation Agreement and the Payoff Letter.

 


(B)                                 SECTION 2.06(A) OF THE MASTER TRANSACTION
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“(a)                            Notwithstanding any term or provision in this
Agreement or any Transaction Document, the Counterparty covenants and agrees
that (i) the Aggregate Fixed Price Open Positions in respect of all Natural Gas
Hedging Transactions from time to time in effect between the Hedge Provider and
the Counterparty (as determined by the Hedge Provider) shall not at any time
exceed 10 Bcf without the prior written consent of the Hedge Provider, (ii) the
ratio of Fixed Price Natural Gas Volumes to Variable Price Natural Gas Volumes
(as determined by the Hedge Provider) shall not at any time exceed 70:30 without
the prior written consent of the Hedge Provider and (iii) new Natural Gas
Hedging Transactions may be entered into after August 31, 2009 only if the
Counterparty

 

--------------------------------------------------------------------------------


 

or any successor to the existing Counterparty at such time is acceptable to the
Hedge Provider in its sole discretion.”

 


(C)                                  SECTION 5.06 OF THE MASTER TRANSACTION
AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING SUBSECTION (M) IMMEDIATELY
AFTER SUBSECTION (L) THEREOF:


 

“(m)                         Closing Checklist.  Promptly following any material
addition, deletion, modification or change to any information on the most recent
Closing Checklist provided to the Hedge Provider pursuant to Section 4(i) of the
Fifteenth Amendment or any update thereto provided pursuant to this
Section 5.06(m), and in any event on the first Business Day of each week, an
updated Closing Checklist that accurately reflects each Refinance Document and
the status thereof;

 


(D)                                 SECTION 7.01(P) OF THE MASTER TRANSACTION
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“(p)                           A Letter of Credit is not issued by 12:00 pm on
September 2, 2009 that contains the terms specified in Section 4(b) of the
Fifteenth Amendment; or”

 


(E)                                  SECTION 7.01 OF THE MASTER TRANSACTION
AGREEMENT IS HEREBY FURTHER AMENDED BY ADDING THE FOLLOWING CLAUSES (Q) AND
(R) IMMEDIATELY AFTER CLAUSE (P) THEREOF:


 

“(q)                           the Termination Documents shall not be fully
agreed with the Required Terms, for any reason whatsoever, among the
Counterparty, Sempra and the Hedge Provider on or before September 3, 2009; or

 

(r)                                    At any time after September 3, 2009,
Counterparty, any other Transaction Party or Sempra shall renegotiate or
otherwise attempt to modify or change any of the terms and conditions of the
Termination Documents, other than the finalization of the annexes and exhibits,
without the Hedge Provider’s prior approval.”

 

Section 3.                                            Waiver.

 


(A)                                  WITH RESPECT TO THE MILESTONE REQUIREMENTS
AND THE RESULTING EIGHTH AMENDMENT DEFAULTS THAT HAVE EACH BEEN WAIVED IN
WRITING BY THE LENDERS UNDER THE CREDIT AGREEMENT PURSUANT TO THE CREDIT
AGREEMENT EIGHTH AMENDMENT, BUT ONLY TO THE EXTENT SO WAIVED THEREUNDER AND ONLY
FOR SO LONG AS SUCH WAIVERS ARE IN EFFECT AND THE EFFECTIVENESS OF SUCH WAIVERS
ARE NOT CHALLENGED OR CONTESTED BY ANY OF THE LENDERS AND ARE NOT THEREAFTER
RESCINDED, THE HEDGE PROVIDER HEREBY WAIVES ANY SPECIFIED EVENTS THAT RESULT
FROM THE FAILURE OF THE COUNTERPARTY TO COMPLY WITH THE MILESTONE REQUIREMENTS. 
THE WAIVER EXPRESSED IN THIS SECTION 3(A) SHALL BE EFFECTIVE ONLY SO LONG AS THE
REPRESENTATIONS AND WARRANTIES HEREIN CONTAINED REMAIN TRUE AND CORRECT.


 


(B)                                 EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 3(A) ABOVE, ALL OF THE TERMS AND PROVISIONS OF THE MASTER TRANSACTION
AGREEMENT AND ALL TRANSACTION DOCUMENTS ARE AND SHALL REMAIN IN FULL FORCE AND
EFFECT. SECTION 3(A) SHALL NOT BE CONSTRUED (I) AS A WAIVER OR AMENDMENT

 

--------------------------------------------------------------------------------


 


OF ANY PROVISION OF THE MASTER TRANSACTION AGREEMENT (INCLUDING THE OCCURRENCE
OF ANY SPECIFIED EVENT AND THE EFFECT OF SUCH OCCURRENCE OTHER THAN UNDER THE
CONDITIONS EXPRESSLY SET FORTH IN SECTION 3(A)) OR THE TRANSACTION DOCUMENTS,
(II) FOR ANY PURPOSE EXCEPT AS EXPRESSLY SET FORTH HEREIN OR (III) AS A CONSENT
TO ANY FURTHER OR FUTURE ACTION ON THE PART OF COUNTERPARTY.


 

Section 4.                                            Conditions to
Effectiveness.  This Amendment shall be effective on the date on which the Hedge
Provider shall have received each of the following, in form and substance
satisfactory to the Hedge Provider:

 


(A)                                  THE HEDGE PROVIDER SHALL HAVE RECEIVED FROM
THE COUNTERPARTY PAYMENT IN CASH OF THE MANAGEMENT FEE AND THE
SEPTEMBER SETTLEMENT AMOUNT, AND


 


(B)                                 WRITTEN EVIDENCE IN FORM AND SUBSTANCE
SATISFACTORY TO THE HEDGE PROVIDER THAT THE COUNTERPARTY HAS SENT A WRITTEN
REQUEST TO THE LENDERS ASKING THAT THE STATED EXPIRATION DATE OF THE LETTER OF
CREDIT PROVIDED BY THE COUNTERPARTY PURSUANT TO THE MASTER TRANSACTION AGREEMENT
IN THE AMOUNT OF $35,000,000 BE EXTENDED TO PROVIDE FOR EXPIRY OF THE LETTER OF
CREDIT NO EARLIER THAN OCTOBER 26, 2009;


 


(C)                                  WRITTEN EVIDENCE IN FORM AND SUBSTANCE
SATISFACTORY TO THE HEDGE PROVIDER THAT ANY AND ALL THIRD PARTY CONSENTS OR
WAIVERS REQUIRED IN CONNECTION WITH THIS AMENDMENT HAVE BEEN OBTAINED;


 


(D)                                 COUNTERPARTS OF THIS AMENDMENT, DULY
EXECUTED AND DELIVERED BY THE COUNTERPARTY AND THE GUARANTORS;


 


(E)                                  THE NINTH AMENDMENT TO THE SCHEDULE TO THE
ISDA MASTER AGREEMENT HAS BEEN EXECUTED AND DELIVERED BY THE HEDGE PROVIDER AND
THE COUNTERPARTY;


 


(F)                                    WRITTEN EVIDENCE OF CORPORATE AUTHORITY
SATISFACTORY TO THE HEDGE PROVIDER, WHICH MAY INCLUDE AN OPINION OF OUTSIDE
COUNSEL, REGARDING THE AUTHORITY OF COUNTERPARTY AND ALL GUARANTORS TO EXECUTE
AND DELIVER THIS AMENDMENT AND TO FULFILL THEIR RESPECTIVE OBLIGATIONS
HEREUNDER;


 


(G)                                 WRITTEN EVIDENCE IN FORM AND SUBSTANCE
SATISFACTORY TO THE HEDGE PROVIDER THAT THE CREDIT AGREEMENT EIGHTH AMENDMENT,
IN FORM AND SUBSTANCE ACCEPTABLE TO THE HEDGE PROVIDER IN ITS SOLE DISCRETION
AND, FOR THE AVOIDANCE OF DOUBT, WITHOUT ANY REDUCTION OF THE REVOLVING
COMMITMENTS (AS DEFINED IN THE CREDIT AGREEMENT), HAS BEEN FULLY EXECUTED AND
DELIVERED BY EACH PARTY THERETO;


 


(H)                                 ONE OR MORE LETTERS EXECUTED BY SEMPRA
(COLLECTIVELY, THE “SEMPRA LETTER”) IN FORM AND SUBSTANCE SATISFACTORY TO THE
HEDGE PROVIDER; AND


 


(I)                                     A CLOSING CHECKLIST, CURRENT AND
ACCURATE AS OF THE AMENDMENT EFFECTIVE DATE.


 

Section 5.                                            Representations and
Warranties.  Each of the Counterparty, the Parent and the Guarantors (each a
“Transaction Party” and, collectively, the “Transaction

 

--------------------------------------------------------------------------------


 

Parties”) hereby jointly and severally represents and warrants to the Hedge
Provider that, as of the Amendment Date and as of the Amendment Effective Date:

 


(A)                                  ALL REPRESENTATIONS AND WARRANTIES OF SUCH
TRANSACTION PARTY CONTAINED IN THE MASTER TRANSACTION AGREEMENT AND ANY OTHER
TRANSACTION DOCUMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME
EFFECT AS IF SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON THE AMENDMENT
DATE (IT BEING UNDERSTOOD AND AGREED THAT ANY REPRESENTATION WHICH BY ITS TERMS
IS MADE AS OF A SPECIFIED DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT ONLY AS
OF SUCH SPECIFIED DATE);


 


(B)                                 EXCEPT AS EXPRESSED HEREIN AND AFTER GIVING
EFFECT TO THE WAIVER SET FORTH HEREIN, NO SPECIFIED EVENT, AND NO EVENT OF
DEFAULT OR TERMINATION EVENT ON THE PART OF ANY TRANSACTION PARTY, HAS OCCURRED
AND IS CONTINUING;


 


(C)                                  THE COUNTERPARTY HAS DELIVERED A COPY OF
THIS AMENDMENT IN ITS FINAL FORM TO THE ADMINISTRATIVE AGENT AND THE LENDERS
UNDER THE CREDIT AGREEMENT PRIOR TO THE TIME THAT THE ADMINISTRATIVE AGENT AND
THE LENDERS UNDER THE CREDIT AGREEMENT HAVE EXECUTED AND DELIVERED THE CREDIT
AGREEMENT EIGHTH AMENDMENT;


 


(D)                                 THE STATEMENTS OF FACT MADE BY SEMPRA IN THE
SEMPRA LETTER ARE, TO THE COUNTERPARTY’S KNOWLEDGE, TRUE AND CORRECT;


 


(E)                                  SET FORTH ON SCHEDULE I IS A COMPREHENSIVE
LIST OF (I) ALL INTERNAL CONSENTS AND APPROVALS OF THE COUNTERPARTY AND (II) TO
THE COUNTERPARTY’S KNOWLEDGE AFTER DUE INQUIRY, ALL EXTERNAL CONSENTS AND
APPROVALS OF SEMPRA (OTHER THAN CONSENTS AND APPROVALS OF GOVERNMENTAL
AUTHORITIES) THAT ARE NECESSARY IN ORDER FOR THE REFINANCE DOCUMENTS TO BE
EXECUTED AND DELIVERED AND TO BECOME EFFECTIVE AND ENFORCEABLE AGAINST THE
PARTIES THERETO;


 


(F)                                    SET FORTH ON SCHEDULE II IS A
COMPREHENSIVE LIST OF ALL CONSENTS, APPROVALS, FILINGS WITH, NOTICES TO, OR ANY
OTHER ACTION TO BE TAKEN BY, ANY GOVERNMENTAL AUTHORITY REQUIRED FOR THE
REFINANCE DOCUMENTS TO BECOME EFFECTIVE;


 


(G)                                 THE CLOSING CHECKLIST IS CURRENT AND
ACCURATE AS OF THE AMENDMENT EFFECTIVE DATE;


 


(H)                                 NO AUTHORIZATION, APPROVAL, CONSENT, WAIVER
OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY
OR ANY OTHER PERSON IS REQUIRED FOR THE DUE EXECUTION, DELIVERY AND PERFORMANCE
BY ANY TRANSACTION PARTY OF THIS AMENDMENT;


 


(I)                                     THIS AMENDMENT HAS BEEN DULY AUTHORIZED
BY ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL ACTION OF EACH TRANSACTION
PARTY AND HAS BEEN DULY EXECUTED AND DELIVERED BY EACH TRANSACTION PARTY; AND


 


(J)                                     THIS AMENDMENT AND THE MASTER
TRANSACTION AGREEMENT (AS AMENDED BY THIS AMENDMENT) CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF EACH TRANSACTION PARTY, ENFORCEABLE AGAINST EACH
TRANSACTION PARTY IN ACCORDANCE WITH ITS TERMS.

 

--------------------------------------------------------------------------------


 

Section 6.                                            Release.  As a material
part of the consideration for the Hedge Provider to enter into this Amendment,
each Transaction Party, on behalf of itself and its officers, directors, equity
holders, Affiliates, successors and assigns, hereby releases and forever
discharges the Hedge Provider and their respective predecessors, officers,
managers, directors, shareholders, employees, agents, attorneys,
representatives, subsidiaries, and Affiliates (each a “Hedge Party”) from any
and all claims, expenses, costs, causes of actions or other losses or
liabilities of any nature whatsoever existing on the Amendment Date, including,
without limitation, all claims, expenses, costs, causes of actions or other
losses or liabilities for or in respect of contribution and indemnity, whether
arising at law or in equity, whether liability be direct or indirect, liquidated
or unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which any Transaction Party may have or
claim to have against any Hedge Party under, arising out of, in connection with,
or in any way related to, this Amendment or any Transaction Documents.  For the
avoidance of doubt, the provisions of this clause shall survive any termination
of the Master Transaction Agreement, as amended hereby.

 

Section 7.                                            Consent of Guarantors;
Confirmation of Guarantees and Transaction Documents.  Each Guarantor hereby
consents to the execution, delivery and performance of this Amendment and hereby
confirms and agrees that, notwithstanding the effectiveness of this Amendment,
the Guarantee contained in Article VIII of the Master Transaction Agreement and
the terms and provisions of each other Transaction Document are, and each of the
same shall continue to be, in full force and effect and arc hereby ratified and
confirmed in all respects.

 

Section 8.                                            Governing Law.  This
Amendment shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of New York without regard to conflict of laws
principles.

 

Section 9.                                            Entire Agreement
Transaction Document.  Except to the extent specifically modified and amended by
this Amendment, the Master Transaction Agreement shall remain in full force and
effect and is hereby ratified and confirmed.  This Amendment, the Master
Transaction Agreement and the other Transaction Documents constitute the entire
agreement and understanding among the parties and supersede all prior agreements
and understandings, whether written or oral, among the parties hereto concerning
the transactions provided herein and therein.  This Amendment is and shall be
deemed to be a Transaction Document in all respects and for all purposes.

 

Section 10.                                      Execution in Counterparts. 
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page to this Amendment by facsimile shall be as effective as delivery of a
manually executed counterpart of this Amendment.

 

--------------------------------------------------------------------------------


 

Section 11.                                      Headings.  The headings set
forth in this Amendment are and shall be without substantive meaning or content
of any kind whatsoever and are not a part of the agreement between the parties
hereto.

 

Section 12.                                      Severability.  In case any
provision in or obligation under this Amendment shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 13.                                      Payments; Reimbursement of
Legal Fees; No Novation Fees.  The Counterparty and the Guarantors hereby
acknowledge and agree that the Management Fee and the September Settlement
Amount has been fully earned by the Hedge Provider and no amount thereof is
refundable.  In addition to the other payments provided for herein, Counterparty
and the Guarantors shall pay promptly upon request by the Hedge Provider all
legal fees incurred by the Hedge Provider in connection with this Amendment. 
The Hedge Provider agrees that, except as otherwise set forth herein, no
additional fees shall be due from the Counterparty or the Guarantors in respect
of the novation of the Hedging Facility or any similar transaction related to
Hedging Facility entered into by the Counterparty in furtherance of the
requirements of the Milestones set forth herein, other than amounts representing
costs and expenses actually and reasonably incurred by the Hedge Provider and
its outside counsel in connection therewith and any amount payable in respect of
the value of the Hedging Facility.

 

Section 14.                                      No Novation.  The parties
intend that the execution and delivery of this Amendment shall not constitute a
novation of either Master Transaction Agreement or any Hedging Transactions
thereunder.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Amendment Date.

 

 

BORROWERS:

 

 

 

MXENERGY INC.

 

 

 

 

 

By: 

  /s/ CHAITU PARIKH

 

Name: 

  Chaitu Parikh

 

Title: 

  Vice President and Chief Financial Officer

 

 

 

 

 

 

GUARANTORS:

 

 

 

MXENERGY ELECTRIC INC.

 

MXENERGY HOLDINGS INC.

 

 

 

ONLINE CHOICE INC.

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

MXENERGY ELECTRIC CAPITAL HOLDINGS CORP.

 

MXENERGY GAS CAPITAL CORP.

 

MXENERGY ELECTRIC CAPITAL CORP.

 

MXENERGY CAPITAL HOLDINGS CORP.

 

INFOMETER.COM INC.

 

MXENERGY SERVICES INC

 

MXENERGY CAPITAL CORP.

 

 

 

 

 

By: 

  /s/ CHAITU PARIKH

 

Name: 

  Chaitu Parikh

 

Title: 

  Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

HEDGE PROVIDER:

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

/s/ Gonzague Bataille

 

Name:  Gonzague Bataille

 

Title:  Managing Director

 

Head of Commodity Markets-The Americas

 

--------------------------------------------------------------------------------


 

Schedule I

 

Internal and External Consents and Other Non-Governmental Approvals

 

Party

 

Approvals

 

Status

MXEnergy Inc.

 

Board Resolutions

 

 

 

 

Stockholder Resolutions

 

 

 

 

[Extension of Bond Exchange Offer]

 

 

Sempra Energy Trading, LLC

 

Credit Committee

 

 

Sempra Energy Trading, LLC

 

Capital Allocation Committee

 

 

Rochester Gas and Electric Corporation

 

Approval required under operating agreements

 

Complete

New York State Electric & Gas Corporation

 

Approval required under operating agreements

 

Complete

 

--------------------------------------------------------------------------------


 

Schedule II

 

Governmental Approvals

 

Approval, Filing or Other Action

 

Status

Federal Energy Regulatory Commission approval for Refinance Transaction by
MXEnergy Inc.

 

Application Submitted; Comment period has concluded without any comments
submitted.

Federal Energy Regulatory Commission approval FPA § 203 for Exchange Offer by
MXEnergy Inc.

 

Complete

Georgia

 

Borrowers to provide the Commission: (i) informal status updates until closing
of the Senior Notes Exchange Offer and Refinance Transaction and (ii) a notice
within 30 days of the closing of the Senior Notes Exchange Offer

Michigan

 

Borrowers to notify Commission within 30 days of closing of Senior Notes
Exchange Offer and Refinance Transaction

Ohio

 

Borrowers to notify Commission within 30 days of closing of Senior Notes
Exchange Offer and Refinance Transaction

New Jersey

 

Borrowers to notify Commission within 30 days of closing of Senior Notes
Exchange Offer and Refinance Transaction

Maryland

 

Borrowers to notify Commission within 30 days of closing of Senior Notes
Exchange Offer and Refinance Transaction

Texas

 

Borrowers to notify Commission within 10 days of closing of Senior Notes
Exchange Offer and Refinance Transaction and obtain amendment to REP certificate

New York

 

Borrowers to notify Commission within 30 days of closing of Senior Notes
Exchange Offer and Refinance Transaction

Pennsylvania

 

Borrowers to notify Commission within 30 days of closing of Senior Notes
Exchange Offer and Refinance Transaction

British Columbia

 

Borrowers to notify Commission within 30 days of closing of Senior Notes
Exchange Offer and Refinance Transaction

Ontario

 

Borrowers to notify Commission within 30 days of closing of Senior Notes
Exchange Offer and

 

--------------------------------------------------------------------------------


 

 

 

Refinance Transaction

Connecticut

 

Borrowers to notify Commission within 30 days of closing of Senior Notes
Exchange Offer and Refinance Transaction

Florida

 

Borrowers to notify Commission within 30 days of closing of Senior Notes
Exchange Offer and Refinance Transaction

Illinois

 

Borrowers to notify Commission within 30 days of closing of Senior Notes
Exchange Offer and Refinance Transaction

Kentucky

 

Borrowers to notify Commission within 30 days of closing of Senior Notes
Exchange Offer and Refinance Transaction

Massachusetts

 

Borrowers to notify Commission within 30 days of closing of Senior Notes
Exchange Offer and Refinance Transaction

Indiana

 

Borrowers to notify Commission within 30 days of closing of Senior Notes
Exchange Offer and Refinance Transaction

 

--------------------------------------------------------------------------------